 


109 HR 2565 IH: Clean Sports Act of 2005
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2565 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mr. Tom Davis of Virginia (for himself, Mr. Waxman, Mr. Souder, Mr. Cummings, Mr. Shays, Mr. Owens, Mr. McHugh, Mrs. Maloney, Mr. Platts, Mr. Davis of Illinois, Mr. Duncan, Mr. Clay, Mr. Issa, Mr. Lynch, Mr. Dent, Ms. Linda T. Sánchez of California, Ms. Foxx, and Ms. Norton) introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committees on Energy and Commerce and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To reauthorize the Office of National Drug Control Policy Act and to establish minimum drug testing standards for major professional sports leagues. 
 
 
1.Table of contentsThe table of contents for this Act is as follows: 

Sec. 1. Table of contents 
Title I—Reauthorization of Office of National Drug Control Policy Act 
Sec. 101. Short title 
Sec. 102. Repeal of termination provision 
Sec. 103. Authorization of appropriations 
Title II—Clean Sports Act of 2005 
Sec. 201. Addition of minimum drug testing standards to Office of National Drug Control Policy Act  
IReauthorization of Office of National Drug Control Policy Act 
101.Short titleThis title may be cited as the Office of National Drug Control Reauthorization Act. 
102.Repeal of termination provisionSection 715 of the Office of National Drug Control Policy Reauthorization Act of 1998 (Public Law 105–277; 21 U.S.C. 1712) is repealed, and the law shall read as if such section was never in effect. 
103.Authorization of appropriationsSection 714 of such Act (21 U.S.C. 1711) is amended— 
(1)by striking title, and inserting subtitle, except activities for which amounts are otherwise specifically authorized by this subtitle,; and 
(2)by striking 1999 through 2003 and inserting 2006 through 2010. 
IIClean Sports Act of 2005 
201.Addition of minimum drug testing standards to Office of National Drug Control Policy Act 
(a)AmendmentThe Office of National Drug Control Policy Act of 1998 (Public Law 105–277; 21 U.S.C. 1701 et seq.) is amended— 
(1)by inserting before section 701 the following: 
 
AOffice of National Drug Control Policy; and 
(2)by adding at the end the following new subtitle: 
 
BClean Sports Act of 2005 
721.Short titleThis subtitle may be cited as the Clean Sports Act of 2005. 
722.Findings and purpose 
(a)FindingsCongress finds the following: 
(1)The use of anabolic steroids and other performance-enhancing substances by minors is a public health problem of national significance. 
(2)Experts estimate that over 500,000 teenagers have used performance-enhancing substances, which medical experts warn can cause a litany of health problems for individuals who take them, in particular children and teenagers. 
(3)The adverse health effects caused by steroids and other performance-enhancing substances include stunted growth, scarring acne, hair loss, dramatic mood swings, hormonal and metabolic imbalances, liver damage, a higher risk of heart disease and stroke later in life, as well as an increased propensity to demonstrate aggressive behavior, commit suicide, and commit crimes. 
(4)Professional athletes are role models for young athletes and influence the behavior of children and teenagers. 
(5)Congressional testimony by parents of minors who used performance enhancing drugs, as well as medical and health experts, indicates that the actual or alleged use of performance-enhancing substances by professional athletes results in the increased use of these substances by children and teenagers. 
(6)Surveys and studies suggest a connection between the actual or alleged use of performance-enhancing substances by college and professional athletes and the increased use of these substances by children and teenagers. 
(7)The real or perceived tolerance of the use of performance-enhancing substances by professional athletes has resulted in both increased pressure on children and teenagers to use performance-enhancing drugs in order to advance their athletic careers and to professional sports loss of integrity. 
(8)The adoption by professional sports leagues of strong policies to eliminate the use of performance-enhancing substances would result in the reduced use of these substances by children and teenagers. 
(9)Minimum drug testing standards for professional sports established by Federal law would ensure the adoption of strong policies to eliminate the use of performance-enhancing substances in professional sports. 
(10)Minimum drug testing standards for professional sports established by Federal law would help return integrity to professional sports. 
(11)Congress has for several years expressed a strong interest in the problem of the role of performance-enhancing drugs in professional sports and other levels of sports. 
(12)Congress has for several years regulated the use of anabolic steroids and other performance-enhancing substances. 
(13)Recent Federal laws regulating the use of anabolic steroids and other performance-enhancing substances were enacted in large part to reduce the prevalence of these substances in sports. 
(14)Congress has for several years regulated both professional and amateur sports. 
(b)PurposeThe purpose of this subtitle is to protect the integrity of professional sports and the health and safety of athletes generally by establishing minimum standards for the testing of steroids and other performance-enhancing substances by professional sports leagues. 
723.DefinitionsIn this subtitle: 
(1)Anti-doping codeThe term anti-doping code means the doping control standards established in the United States Anti-Doping Agency Protocol for Olympic Movement Testing (excluding substances or methods prohibited in a particular sport, as defined in such protocol). 
(2)CommissionThe term Commission means the Federal Trade Commission. 
(3)DirectorThe term Director means the Director of the Office of National Drug Control Policy. 
(4)Major professional leagueThe term major professional league means Major League Baseball, the National Basketball Association, the National Football League, and the National Hockey League or any successor organization to those leagues. 
(5)Off-seasonThe term off-season means the period of time in each calendar year outside of the season of play for each major professional league. 
(6)Professional athleteThe term professional athlete means an individual who competes in a major professional league. 
(7)Professional gameThe term professional game means any game held in the United States between any professional teams of a major professional league. 
(8)Prohibited method or substance 
(A)Prohibited methodThe term prohibited method means a method listed and described in the Anti-Doping Code. 
(B)Prohibited substanceThe term prohibited substance means a substance listed and described in the Anti-Doping Code. 
(C)Period of prohibitionA substance prohibited in-competition by the Anti-Doping Code shall be a prohibited substance only during the season of play. Only a substance or method prohibited out-of-competition by the Anti-Doping Code shall be a prohibited substance or method during the off-season. 
(9)Season of play 
(A)In generalThe term season of play for each major professional league means the period of time in each calendar year beginning with the date on which professional athletes of that major professional league are collectively obligated to report to their teams in preparation for play and ending with the last game of the major professional league's regular season. 
(B)Post-seasonThe season of play shall include post-season play for an athlete who is a member of a team that remains active in post-season play. 
724. Minimum uniform testing standards 
(a)Conduct prohibitedIt shall be unlawful for a major professional league to arrange, promote, organize, or produce a professional game without meeting the requirements in subsection (b). 
(b)Minimum testing requirementsEach major professional league shall implement policies and procedures for the testing of the use of prohibited substances by professional athletes who compete in each respective major professional league which shall be independently administered and shall be consistent with and as stringent as the doping control standard established by the United States Anti-Doping Agency, and which shall, at minimum, include the following: 
(1)Timing and frequency of testing 
(A)In generalEach professional athlete shall be tested a minimum of 5 times each calendar year that such athlete is competing in games organized by the major professional league. 
(B)TimingEach athlete shall be tested— 
(i)at least 3 times, each with no advance notice, during each season of play; and 
(ii)at least 2 times, each with no advance notice, during the off-season. 
(2)Test distribution planningEach major professional league shall certify to the Director on or prior to December 31 of each year that it has consulted with the United States Anti-Doping Agency in the development of its test distribution plan for both season of play and off-season testing. 
(3)Method of testingEach major professional league shall certify to the Director on or prior to December 31 of each year that it has consulted with the United States Anti-Doping Agency in the development of its drug testing protocols for both season of play and off-season testing. 
(4)Applicable substancesEach professional athlete shall be tested for all prohibited substances at the time of each test. A major professional league may make exceptions for any prohibited substances that have been properly prescribed by a doctor of medicine licensed in the United States for legitimate and documented therapeutic purposes. 
(5)Analysis of sampleEach sample provided shall be analyzed by a laboratory approved by the United States Anti-Doping Agency. 
(6)Positive tests 
(A)In generalA positive test shall consist of the presence in the sample of any prohibited substance or its metabolites or markers, or evidence of the use of a prohibited method, unless that substance was prescribed to the athlete in accordance with paragraph (4). 
(B)RefusalA refusal by a professional athlete to submit to a test or a failure of a professional athlete to submit to a test without compelling justification shall also be considered a positive test. 
(7)Penalties 
(A)General rule 
(i)First violationExcept as provided in subparagraph (B), a professional athlete who tests positive shall be immediately suspended for a minimum of 2 years for a first violation. All suspensions shall include a loss of pay for the period of the suspension. 
(ii)Second violationA second violation shall result in a lifetime ban of the professional athlete from all major professional leagues. 
(B)Exceptions 
(i)Knowledge of the athleteA major professional league may impose a lesser penalty than provided in subparagraph (A) or no penalty if the professional athlete establishes that he did not know or suspect, and could not reasonably have known or suspected even with the exercise of utmost caution, that he had used the prohibited substance. 
(ii)Assistance in identifying violationsA major professional league may impose a lesser penalty than provided in subparagraph (A) if the professional athlete provides substantial assistance to the major professional league in identifying violations of the league's drug testing policy by other professional athletes or assistance in violations of the league's drug testing policy by any coach, trainer, manager, agent, team staff, official, medical, or other personnel working with or treating professional athletes participating in or preparing for sports competition. 
(8)Adjudication 
(A)ConsultationEach major professional league shall certify to the Director on or prior to December 31 of each year that it has consulted with the United States Anti-Doping Agency in the development of its adjudication process. 
(B)Due processIf a professional athlete tests positive, the professional athlete shall have the right to notice, a fair, timely, and expedited hearing, representation by counsel and appeal. 
(C)SuspensionDuring the pendency of any proceedings the professional athlete shall be suspended from participating in any professional game. 
(9)Public disclosure 
(A)TestingA major professional league shall publicly disclose the identity of any professional player who has tested positive as well as the prohibited substance or prohibited method for which he tested positive not later than 30 days after receiving the test results. 
(B)PenaltyA major professional league shall publicly disclose the name of any penalized athlete, the penalty imposed, the substance for which the player tested positive, and the reason for the penalty not later than 15 days after the final disposition of the player's case. 
725.Promulgation of standards by the director of the office of national drug control policy 
(a)In generalThe Director shall have the authority to promulgate standards that would modify the provisions of section 724 as they apply to an individual major professional league for exceptional circumstances or for other good cause. 
(b)Effectiveness maintainedA modification under subsection (a) shall not— 
(1)reduce the effectiveness of the standards in eliminating the use of steroids or other performance-enhancing substances in any major professional league; or 
(2)diminish the leadership role of the United States in eliminating the use of steroids or other performance-enhancing substances in sports. 
(c)Inclusion of Additional LeaguesThe Director may include an additional professional sporting league or the colleges and athletes participating in Division I or Division II of the NCAA as a major professional league if the Director determines that such additions would prevent the use of performance-enhancing substances by high school, college, or professional athletes. 
(d)DelegationThe Director may delegate the administration of this subtitle to any other appropriate agency of the Federal Government. 
726.Enforcement by the Federal Trade Commission 
(a)Unfair or deceptive acts or practicesA violation of section 724 shall be treated as a violation of section 18 of the Federal Trade Commission Act (15 U.S.C. 57a) regarding unfair or deceptive acts or practices. 
(b)Powers of Commission 
(1)In generalThe Commission shall issue and enforce the regulations for the enforcement of section 724 in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this subtitle. Any person who violates such regulations shall be subject to the penalties and entitled to the privileges and immunities provided in that Act. 
(2)Enhanced penalty for violationsNotwithstanding subsection (a) and the Federal Trade Commission Act, in the case of a person who violates section 724, the Commission may, in its discretion, seek a civil penalty for such violation in an amount, as determined by the Commission, of not more than $1,000,000 for each violation of section 724. 
(3)General authorityNothing in this subtitle shall be construed to limit the authority of the Commission under any other provision of law. 
727.Reports to Congress 
(a)First league report 
(1)In generalNot later than 6 months after completion of a professional sports league's first season of play after the effective date of this subtitle, each major professional league shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce and the Committee on Government Reform of the House of Representatives, a report on its testing policies and procedures. 
(2)ContentsThe report required by this subsection shall contain— 
(A)a comparison of the major professional league's testing policy (including its adjudication procedures) to that of the United States Anti-Doping Agency, emphasizing the differences between the policies and the rationales for the differences; and 
(B)aggregate data on the number of professional players tested by the major professional league and the prohibited substances detected in samples or prohibited methods, including the number of tests conducted during the season of play and during the off-season. 
(b)Biennial league reportsEach major professional league shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce and the Committee on Government Reform of the House of Representatives, on a biennial basis, a report containing the data and analysis required in subsection (a) for each of the 2 prior years. 
(c)ONDCP reportNot later than 1 year after the date of enactment of this subtitle, and subsequently thereafter as determined appropriate by the Director, the Director shall report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce and the Committee on Government Reform of the House of Representatives, recommendations for improving any Federal law governing controlled substances as may be necessary for reducing the use of steroids and other performance-enhancing substances. 
728.Promulgation of standards by United States boxing commissionUpon the later of 12 months after enactment of this subtitle or 12 months after the establishment of the United States Boxing Commission pursuant to Federal law, that commission shall, in consultation with the Association of Boxing Commissions and the United States Anti-Doping Agency, promulgate uniform performance-enhancing substance testing standards for professional boxing that are consistent with section 724. 
729.Study on college testing policies and procedures 
(a)StudyThe Government Accountability Office shall conduct a study on the use of performance-enhancing substances by college athletes which shall examine the prohibited substance policies and testing procedures of intercollegiate athletic associations and college and university athletic departments. 
(b)Report 
(1)Submission to congressNot later than 1 year after the date of enactment of this subtitle, the Government Accountability Office shall transmit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce and the Committee on Government Reform of the House of Representatives. 
(2)ContentsThe report required by this subsection shall— 
(A)assess the adequacy of the testing policies and procedures described in subsection (a) in detecting and preventing the use of performance-enhancing substances; and 
(B)include recommendations to Congress regarding expanding the application of the regulations issued pursuant to this subtitle to such intercollegiate and interscholastic athletic associations. 
730.Commission on high school and collegiate athletics 
(a)CommissionThe Director shall establish a commission on high school and collegiate athletics. 
(b)ReportNot later than 1 year after the date of enactment of this subtitle, the commission shall report to Congress— 
(1)findings on the use of steroids and other performance-enhancing substances in high school and collegiate sports; and 
(2)recommendations for reducing their use. 
731.Sense of CongressIt is the sense of Congress that— 
(1)professional sports leagues not regulated by this subtitle should adhere to the drug testing standards established in this subtitle; 
(2)all professional sports should implement policies and procedures for the testing of the use of prohibited substances or the detection of prohibited methods by professional athletes that ensure that American professional sports leagues are world leaders in the effort to keep steroids and other performance-enhancing drugs out of sports; 
(3)all professional sports should implement policies and procedures that address the development of designer steroids and emerging methods for doping, including gene doping, that enhance sports performance, are potential or actual health risks, and are contrary to the spirit of the sport; and 
(4)each major professional league should produce and publicize public service announcements regarding the health and safety consequences of steroids and other similar performance-enhancing substances on children and teenagers. 
732.Effective dateThis subtitle shall take effect 1 year after the date of enactment of this subtitle.. 
(b)Conforming amendmentsThe Office of National Drug Control Policy Act of 1998 (Public Law 105–277; 21 U.S.C. 1701 et seq.) is further amended— 
(1)by striking title each place it appears and inserting subtitle in— 
(A)section 701; 
(B)section 702; 
(C)section 703(b)(2); 
(D)section 704(d)(1); and 
(E)the first and second sentences of section 705(a)(2)(A); and  
(2) in section 711(b), by striking title and inserting Office of National Drug Control Policy Reauthorization Act of 1998.    
 
